IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KATHERINE ANNE SMITH,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2621

DOUGLAS W. SMITH AND E.
DREW MITCHELL,
INDIVIDUALLY, AS CO-
PERSONAL
REPRESENTATIVES OF THE
ESTATE OF ROBERT H.
SMITH, AND AS CO-
TRUSTEES OF THE ROBERT
H. SMITH MARITAL TRUST,

      Appellees.


_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

F. Wallace Pope, Jr., Brandon D. Bellew, and Caitlein J. Jammo of Johnson, Pope,
Bokor, Ruppel & Burns, LLP, Clearwater, for Appellant.

Dubose Ausley and Kevin A. Forsthoefel of Ausley McMullen, Tallahassee; James
P. Judkins and Larry D. Simpson of Judkins, Simpson & Schulte, Tallahassee, for
Appellees.
PER CURIAM.

    AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.




                               2